Bt.oodwortii, J.
1. A motion for a continuance because of absence of a witness was overruled. Even if it be conceded that the motion to continue was a good one, a new trial should not be ordered, as the ground of the motion for a new trial in which this ruling is complained of shows that “the court issued attachment and. the witness was brought into court before the trial.”
2. Under the qualifying notes of the trial judge to grounds 5, 6, and 7 of the motion for a new trial, there is nothing in either of these grounds that requires the grant of a new trial.
3. There is no merit in ground 8.
4. When all the facts are considered, the court did not err in refusing to declare a mistrial.
5. This court can not say that there is no evidence to support the verdict; and the motion for a new trial was properly overruled.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.